In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 18-2562
SLOBODANKA NESTOROVIC,
                                                   Plaintiff-Appellant,
                                  v.

METROPOLITAN WATER RECLAMATION DISTRICT OF GREATER
CHICAGO,
                                  Defendant-Appellee.
                      ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
           No. 1:17-cv-6807 — Rebecca R. Pallmeyer, Judge.
                      ____________________

       SUBMITTED APRIL 10, 2019* — DECIDED JUNE 11, 2019
                   ____________________

   Before BARRETT, BRENNAN, and SCUDDER, Circuit Judges.
   PER CURIAM. This case turns on the requirement in 28
U.S.C. § 2107(c) that a litigant show excusable neglect or good

   *  We have agreed to decide this case without oral argument because
the briefs and record adequately present the facts and legal arguments,
and oral argument would not significantly aid the court. FED. R. APP. P.
34(a)(2)(C).
2                                                    No. 18-2562

cause to file an appeal after the deadline for doing so has
passed. The district court dismissed Slobodanka Nestorovic’s
discrimination claims against her employer and the deadline
to appeal expired without Nestorovic appealing. Nestorovic
then moved for an extension of time to file a notice of appeal,
and the district court granted her motion without making any
finding as to whether Nestorovic had made the required
showing that excusable neglect or good cause justified miss-
ing the original deadline. Because this showing is required by
an act of Congress—§ 2107(c), in particular—the necessity for
Nestorovic to have shown excusable neglect or good cause
serves as a prerequisite to our having appellate jurisdiction.
As the record below contained no evidence of excusable ne-
glect or good cause for Nestorovic’s tardiness, we dismiss
Nestorovic’s appeal for lack of jurisdiction.
                                I
    In 2015, the Metropolitan Water Reclamation District of
Greater Chicago hired Slobodanka Nestorovic as an assistant
civil engineer. Nestorovic initially did well in the position, but
later lost her job for allegedly poor performance. Nestorovic
responded by filing a discrimination charge with the Equal
Employment Opportunity Commission. She then received
permission to sue and brought sex and disability discrimina-
tion claims under Title VII of the Civil Rights Act and the
Americans with Disabilities Act against the Water Reclama-
tion District.
    The district court dismissed her case on May 16, 2018 for
failure to comply with Title VII’s filing requirements. Nes-
torovic then had 30 days to file a notice to appeal—until June
15. See 28 U.S.C. § 2107(a); FED. R. APP. P. 4(a)(1)(A). She
missed this deadline.
No. 18-2562                                                   3

    Instead, on July 13, Nestorovic asked the district court to
extend her time to appeal. Section 2107(c) allows such an ex-
tension in certain circumstances: “The district court may,
upon motion filed not later than 30 days after the expiration
of the time otherwise set for bringing appeal, extend the time
for appeal upon a showing of excusable neglect or good
cause.” Rule 4(a)(5)(A) of the Federal Rules of Appellate Pro-
cedure implements § 2107(c) and likewise allows the district
court to extend the time to file an appeal if a party shows ex-
cusable neglect or good cause and moves for the extension no
later than 30 days after the appeal deadline has expired.
   Nestorovic filed her motion to extend the time to appeal
within the 30 days permitted by § 2107(c). Although timely,
her motion oﬀered little to explain what excusable neglect or
good cause warranted the requested extension. Nestorovic
explained only that she was “actively searching for attorneys
willing to take the case on contingency” and had been “ad-
vised very recently that [prospective] counsel could not file an
appeal before reviewing filings to date, which would take sev-
eral weeks.” The district court granted the requested exten-
sion of time, saying only that the extension was warranted “in
these circumstances.” The district court also construed Nes-
torovic’s motion as a notice of appeal.
    Nestorovic contends in her jurisdictional statement that
her appeal is timely because she received an extension of time
from the district court. For its part, the Water Reclamation
District filed a brief opposing Nestorovic’s appeal on the mer-
its while agreeing that the appeal was timely. After we ques-
tioned the completeness of its jurisdictional statement, how-
ever, the Water Reclamation District argued for the first time
in an amended jurisdictional statement that the appeal must
4                                                      No. 18-2562

be dismissed because Nestorovic had not shown excusable
neglect or good cause to justify the extension of time to ap-
peal.
    The question before us, then, is whether the showing of
excusable neglect or good cause required under § 2107(c) is
jurisdictional, and whether Nestorovic made that showing in
the district court.
                                 II
                                 A
    In recent years the Supreme Court has undertaken to clar-
ify the meaning of the word “jurisdiction,” a term that has
been subject to frequent and sometimes imprecise use. See
Steel Co. v. Citizens for a Better Envʹt, 523 U.S. 83, 90 (1998). Two
of those decisions combine to resolve this appeal.
    In Bowles v. Russell, 551 U.S. 205 (2007), the Supreme Court
held that an appellate court has no authority to consider an
appeal filed after the period allowed by statute. In this way,
the statutory deadline within which a notice of appeal must
be filed is jurisdictional. See id. at 213 (explaining that
“[b]ecause Congress specifically limited the amount of time
by which district courts can extend the notice-of-appeal pe-
riod in § 2107(c),” the court of appeals lacked jurisdiction over
the tardy appeal). And because courts lack authority to create
equitable exceptions to jurisdictional requirements, they can-
not excuse a party’s noncompliance even when extraordinary
circumstances present themselves. See id. at 214.
   In holding in Bowles that statutory time limits for taking an
appeal are jurisdictional, the Court distinguished statutorily-
prescribed time limits from other limitations found in court
rules: while only Congress may determine a lower federal
No. 18-2562                                                    5

court’s subject-matter jurisdiction, court-adopted procedural
rules may be relaxed in the exercise of discretion. See id.
at 211–12. This very distinction received further illumination
ten years later in Hamer v. Neighborhood Housing Services of Chi-
cago, 138 S. Ct. 13 (2017).
    In Hamer, the Court reinforced not only that a provision
governing the time to appeal set by Congress qualifies as ju-
risdictional, but also that failure to comply with such a time
prescription “deprives a court of adjudicatory authority over
the case, necessitating dismissal—a ‘drastic’ result.” Id. at 17
(quoting Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428,
435 (2011)). These statutory time limits are not subject to
waiver or forfeiture and may be raised at any time, with
courts even shouldering the obligation to notice jurisdictional
issues and address them on their own initiative. See id.
    The Court went further in Hamer and explained that claim-
processing rules—those not prescribed by Congress—were
diﬀerent. Id. Those rules must be enforced if properly invoked
but otherwise may be waived or forfeited. Id. The Court there-
fore vacated our prior ruling that Rule of Appellate Proce-
dure 4(a)(5)(C) imposed a jurisdictional limit on the power of
a district court to grant an extension of time to appeal longer
than 30 days—a time limit not rooted in § 2107. Id. at 21–22.
Because the time prescription found the Rule 4(a)(5)(C) was
“absent from the U.S. Code,” it was not jurisdictional. Id. at
21. Hamer told us, in short, that supplemental or implement-
ing provisions in the Rules of Appellate Procedure are not ju-
risdictional. Id.
    After Bowles and Hamer, the controlling legal standard is
clear: “If a time prescription governing the transfer of adjudi-
catory authority from one Article III court to another appears
6                                                     No. 18-2562

in a statute, the limitation is jurisdictional; otherwise, the time
specification fits within the claim-processing category.”
Id. at 20.
                                B
    The application of this framework and Hamer in particular
to this case is straightforward. The limitation at issue here is
set forth in a statute and speaks to the court’s adjudicatory
authority. Under § 2107(a), a party must file a notice of appeal
within 30 days of the entry of the judgment being appealed,
“[e]xcept as otherwise provided in this section.” Sec-
tion 2107(c), in turn, allows an extension of time to file a notice
of appeal upon “motion filed not later than 30 days after the
expiration of the time otherwise set for bringing appeal” and
“a showing of excusable neglect or good cause.” This limita-
tion comes from the U.S. Code and is jurisdictional. See
Hamer, 138 S. Ct. at 21. While Rule 4(a)(5)(A) likewise contains
this requirement, the jurisdictional nature of the limitation
comes from its presence in § 2107, which lays out the require-
ments for seeking review in a court of appeals.
    The soundness of our conclusion that a showing of excus-
able neglect or good cause is jurisdictional finds further sup-
port in the Supreme Court’s decision just this term in Fort
Bend County v. Davis, No. 18-525, 2019 WL 2331306 (U.S. June
3, 2019). There the Court sounded the reminder that not all
statutory requirements are jurisdictional, as some require-
ments embodied in statute speak not to the court’s authority
to entertain a case but instead to a party’s procedural obliga-
tions. See id. at *6 (concluding that Title VII’s charge-filing re-
quirement was not jurisdictional but instead a claim-pro-
cessing rule).
No. 18-2562                                                     7

    The requirements of § 2107 not only are statutory but also
plainly delineate the circumstances under which a party may
seek judicial review in a court of appeals. The section first cre-
ates a 30-day period within which a party must appeal and
provides that no appeal can be heard if a party misses that
deadline, unless the party satisfies an exception expressly
provided in the statute. 28 U.S.C. § 2107(a). From there, the
section proceeds to lay out various circumstances under
which a party may appeal outside of that time limit, including
by filing a timely motion for an extension and showing excus-
able neglect or good cause. Id. § 2107(c). In this way, § 2107(c)
embodies a statutory “prescription delineating the adjudica-
tory authority of courts.” Fort Bend County, 2019 WL 2331306,
at *6. Section 2701(c)’s requirements, including the need to
show excusable neglect or good cause to file an appeal outside
of the original deadline, are thus jurisdictional.
    That the requirements of § 2107(c) are jurisdictional has
clear consequences in this case. Most especially, it does not
matter that the Water Reclamation District initially did not ar-
gue that Nestorovic had failed to show excusable neglect or
good cause: § 2107(c)’s requirement of a showing of excusable
neglect or good cause is jurisdictional and cannot be waived.
See Bowles, 551 U.S. at 213 (“[B]ecause Bowles’ error is one of
jurisdictional magnitude, he cannot rely on forfeiture or
waiver to excuse his lack of compliance with the statute’s time
limitations.”).
                                C
   All that is left for us to determine is whether the district
court abused its discretion by concluding that an extension
was warranted in these circumstances. Because the record
8                                                    No. 18-2562

contained no finding or evidence of excusable neglect or good
cause for the missed deadline, we conclude that it did.
    A court abuses its discretion when the record contains no
evidence on which it could have rationally based its decision
or when the decision rests on an erroneous view of the law.
See James v. Eli, 889 F.3d 320, 328 (7th Cir. 2018); see also
United States v. Smith, 860 F.3d 508, 516 (7th Cir. 2017) (“Be-
fore we can conclude that a court did not abuse its discretion,
we have to satisfy ourselves that the court exercised its discre-
tion, that is, that the court considered the factors relevant to
that exercise.”). Here, we do not know whether the district
court applied the proper legal standard because it did not
mention excusable neglect or good cause, cite the applicable
statute, or look to the relevant factors—such as the length of
the delay and its impact on judicial proceedings and whether
the movant acted in good faith. See Satkar Hosp. v. Fox Televi-
sion Holdings, 767 F.3d 701, 707 (7th Cir. 2014). All the record
contains is a brief statement that the extension was justified
“in these circumstances.”
    We will sometimes remand a case for the district court to
explain its rationale, but when “the absence of excuse is so to-
tal … that it would be an abuse of discretion for the judge to
extend the time for appeal,” the proper course is to dismiss
the appeal as untimely. Sherman v. Quinn, 668 F.3d 421, 425
(7th Cir. 2012) (alteration in original) (quoting United States
v. Guy, 140 F.3d 735, 736 (7th Cir. 1998)). That is the case here.
Nestorovic oﬀered no meaningful explanation for not filing a
timely notice of appeal. Although not directly interpreting
§ 2107(c), our caselaw considering parallel substantive stand-
ards makes clear that Nestorovic’s unsworn, unsupported
statement that she was searching for an attorney—even if we
No. 18-2562                                                      9

credit it—does not demonstrate excusable neglect or good
cause. See e.g., Satkar Hosp., 767 F.3d at 708 (explaining that
Rule 4(a)(5) “requires excusable neglect, after all—not just
plain neglect”); United States v. Cates, 716 F.3d 445, 449
(7th Cir. 2013) (concluding that new counsel’s statement that
he needed time to familiarize himself with case did not show
excusable neglect under Rule 45).
    A party’s choice to wait, without more, is not a proper rea-
son for extending the time to appeal. See Sherman, 668 F.3d at
427. Nestorovic did not need an attorney to file a notice of ap-
peal; indeed, the district court’s treatment of her motion as
one demonstrates how little was required. See Robinson
v. Sweeny, 794 F.3d 782, 784 (7th Cir. 2015) (refusing to over-
look pro se litigant’s failure to file notice of appeal, which “re-
quires very little”). Because the statute requires a showing
that Nestorovic did not make, she was not entitled to an ex-
tension of time, and her appeal is untimely. We thus lack ju-
risdiction to review it.
   For these reasons, Nestorovic’s appeal is DISMISSED.